Citation Nr: 0531907	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  98-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran's active military service extended from February 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board rendered a decision on this matter in January 2002.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2004, in 
consideration of the Appellee's Brief, the Court vacated the 
January 2002 decision and remanded the case to the Board for 
the purpose of providing the veteran adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
applicability to his appeal.

In November 2004, the Board remanded the case to the RO via 
the Appeals Management Center in Washington, DC, for further 
development.  That development having been completed, the 
claim is now before the Board for further appellate action.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a current diagnosis of scleroderma.  

3.  Scleroderma was not present in service or otherwise 
related to his active service.  

4.  There is no competent medical evidence, which relates the 
veteran's scleroderma to service or to any service-connected 
disability, including his service-connected residuals of a 
gunshot wound.  


CONCLUSIONS OF LAW

1.  Scleroderma was not incurred or aggravated in active 
military service.   38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2005).

2.  Scleroderma is not proximately due to, or the result of, 
a service-connected disability.  38 C.F.R. § 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA,(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2005.  The RO informed the veteran of the provisions 
of the VCAA.  This letter notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to the issues on appeal but that he had to 
provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to his claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional evidence or information he had 
pertaining to his claims.  This letter essentially provided 
notice of elements (1), (2), (3), and (4).  See Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005).  

Thus, he may be considered to have been advised of his duty 
to submit all pertinent evidence in his possession or notify 
VA of any missing evidence.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the SSOC, he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in a June 2005 SSOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains the veteran's service medical, 
private, and VA treatment records.  The veteran was afforded 
a VA examination.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis 
and on a "secondary" basis.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.310(a) 
(2005).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2005).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Secondary service connection may be established for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  

In this case, the determinative issues presented by the claim 
are whether the veteran has a current scleroderma disability 
and, if so, whether the current disability is etiologically 
related to the veteran's military service or to his service-
connected gunshot wound.  

III.  Factual Background and Analysis

The evidence of record reveals that the veteran served in 
combat during World War II in the Pacific Theater of 
Operations.  The veteran was wounded in action, sustaining a 
gunshot wound to the abdomen.  He claims that the blood 
transfusions required to treat this wound are the cause of 
his scleroderma.  

The veteran has scleroderma; this fact is not in dispute.  
There is a considerable volume of medical evidence contained 
in the five volumes of the veteran's claims file.  A series 
of hospital and outpatient medical treatment records from the 
1990s reveal continued treatment for scleroderma.  An August 
April 1995 private hospital report signed by Dr. Fox is 
representative of these records.  The hospital report reveals 
that the veteran suffered from sclerodermal esophagus with 
esophageal stricture which required periodic dilation.  The 
noted medical history states that it was "essentially 
negative except for the scleroderma.  He does have a history 
of gunshot wound or shrapnel wound to the abdomen back in 
World War II.  Patient has a lot of problems with abdominal 
adhesions from that."  VA and private medical records reveal 
that the veteran had symptoms of scleroderma in his 
extremities as well as the sclerodermal esophageal stricture.  
Because of the symptoms in his extremities, there was onset 
of necrosis, which ultimately required multiple digital 
amputations of his right hand and bilateral, above the knee 
amputations of both lower extremities.  

The Board notes that a VA hospital report dated December 1971 
includes a diagnosis of "Raynaud's phenomenon."  It is 
unclear if this is a diagnosis distinct from the veteran's 
scleroderma since there appears to be a considerable overlap 
of the vascular symptoms in the extremities.  Assuming for 
the purpose of this decision that this diagnosis is the 
earliest indication of scleroderma, it is still over twenty 
years after the veteran's separation from military service.  

The veteran claims that the blood transfusions he received 
for treatment of his gunshot wound during service were 
somehow tainted and thus caused his scleroderma.  In June 
1993, Dr. Fox, the veteran's private physician, submitted a 
letter on his behalf.  The letter notes the veteran's 
inservice gunshot wound to the abdomen and continued 
cramping, pain, and abdominal adhesions.  This letter also 
notes the veteran's scleroderma with esophageal stricture.  
The physician states that "probably 50% of the patient's 
symptoms are related to intestinal adhesions which are the 
result of his previous gunshot wound."  An October 1993 
letter from Dr. Fox is more specific, stating that "there is 
no way to know how much of [the veteran's] symptoms are 
related to his scleroderma and what percentage are relate to 
his gunshot wound, but I would guess that it is around 50-
50."  This letter does not indicate that the veteran's 
scleroderma was related to the veteran's inservice gunshot 
wound.  Rather, this letter indicates that the veteran's 
service-connected gunshot wound and his scleroderma are both 
contributing to the veteran's current overall disability 
picture.  

In March 1998, Dr. Bomboy, another of the veteran's private 
physicians, submitted a letter which stated that the veteran 
"required care for extremity dysvascularity secondary to 
scleroderma in all four extremities.  These have eventually 
resulted in bilateral B/K amputations secondary to 
scleroderma.  [The veteran] has related to me throughout his 
entire history that the scleroderma that he suffered from was 
service connected and service related.  It is my professional 
opinion that the problem that he has now with this loss of 
limbs is directly related to the scleroderma and if indeed 
the scleroderma is service connected I would feel that all of 
this is directly service related."  This medical opinion 
does not relate the veteran's scleroderma to service.  In 
this letter Dr. Bomboy indicates that the veteran's symptoms 
in his extremities and the resulting amputations are the 
result of the scleroderma.  Another medical report from Dr. 
Bomboy, dated in May 2002, again noted that the veteran had 
significant injuries during WWII and had been troubled since 
that time with a number of physical illnesses, including 
scleroderma.  He goes on to relate his current total 
disability status to service.  However, the relation of the 
scleroderma to service is based solely on the veteran's own 
assertions and not on any medical expertise of Dr. Bomboy.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993)

In July 2000, a VA examination of the veteran was conducted.  
The diagnosis confirmed that the veteran had "scleroderma 
with multiple ischemic complications."  The examining 
physician reviewed all of the medical evidence of record and 
stated that "I am aware of no medical information that would 
allow me to suggest a connection between the patient's 
abdominal wound and his eventual development of scleroderma.  
Specifically, I am aware of no information suggesting a 
relationship between the development of scleroderma and a 
prior history of blood transfusion.  Thus, I would consider 
the patient's scleroderma to be unrelated to his SC [service-
connected] disabilities."  

Subsequent to the most recent remand, two volumes of 
treatment reports were received from the Jackson VA Medical 
Center.  These records do not suggest a relationship between 
scleroderma and the veteran's period of service or his 
service-connected disability.  

The preponderance of the evidence is against the veteran's 
claim.  Review of the medical evidence of record, including 
the veteran's service medical records, reveals no evidence of 
scleroderma during service.  The veteran currently has 
scleroderma, but it was diagnosed decades after he separated 
from service.  There is no competent medical evidence that 
relates the veteran's scleroderma to his military service or 
to the gunshot wound he incurred during service.  The July 
2000 VA medical opinion is unequivocal in that the veteran's 
scleroderma is unrelated to service, to the service-connected 
gunshot wound, or to any blood transfusion.  The letters from 
Dr. Bomboy do not relate the veteran's scleroderma to 
service.  Rather, his letters merely restate the veteran's 
unsupported assertions that the scleroderma has been present 
since service or is related thereto.  As such, service 
connection for scleroderma, on both a direct basis and a 
secondary basis, must be denied.  


ORDER

Service connection for scleroderma is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


